DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claims 2 and 17 have been cancelled. 1, 3-16 and 18-25 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Droux et al. (“Droux”, US 2012/0002535 A1) in view of Jain et al. (“Jain”, US 1) Regarding claims 1 and 16, Droux disclose an orchestration controller (¶0021; Fig. 1: host link aggregator 124) for a computer system having a multi-core computing platform architecture (Droux discloses, in abstract; ¶0014, the concept of operating multiple virtual (VM) 148 150. Which are known to need CPU cores to perform the task of VMs, see Jain ¶0036. Therefore at the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate a multi-core computing platform to enable operation of the multiple VMs), with the motivation to enhance the processing features of the system). 	As per the limitation a plurality of network adapters to provide in-band resources for facilitating in-band data flow for at least one software system. 	Droux discloses, in ¶0014 with reference to Fig. 1, the concept of monitoring the data connection of a plurality of physical network interface cards PNIC(s) 102, 104 & 106. 	Ramamurthy discloses, in ¶0024 with reference to Fig. 1, the concept of configuring physical NIC(s) to provide in-band communication channels (corresponding to in-band data flow) to in-band applications (corresponding to resources). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring physical NIC(s) to provide in-band communication channels to in-band applications as taught by Ramamurthy, into the system as taught by Droux and Jain, with the motivation to enhance the communication features of the system. 	 	As per the limitation the orchestration controller comprising: 	network adapter out-of-band (OOB) interface to collect network adapter hardware operational data (Droux: ¶0019, with regard to the state information corresponding to respective sensor for each respective PNIC performance metric)via network adapter OOB access to network adapter hardware of the plurality of network adapters (¶0039-41; Figs. 1, 2b-c); 	wherein the network adapter OOB access is separate from the in-band resources (see Ramamurthy Fig. 1 in-band communication channel data flow being separate from the out-of-band communications channel data flow), and wherein the network adapter hardware operational data includes silicon hardware statistics of the network adapter hardware (Droux: ¶0019 with regard to the performance metric value corresponding to physical network interface cards). 	2) Regarding claims 3 and 18, Droux, Jain and Ramamurthy teach a platform out-of-band (OOB) interface (Droux discloses in, ¶0021, that the host link aggregator present a single interface for processes executing in the host computer system to use the PNICs) to collect platform operational data (Droux: ¶0022 with regard to the obtaining virtual function mapping status) via platform OOB access to processing cores of the multi-core computing platform (addressed in the rejection of claim 1 the VMs need a processor core in order to be created, hence the host link aggregator collected function mapping status data relates to the monitoring of cores creating the VMs), wherein the platform OOB access is separate from the in-band resources (see analysis of claim 1; also see Ramamurthy Fig. 1).
Claim(s) 4-6, 9-10 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipating by Droux in view of Jain and Ramamurthy, and in further view of Waskiewicz, JR. (“Waskiewicz”, US 2013/0318334 A1, on the record). 	1) Regarding claim 4, as per the limitation wherein the platform operational data includes platform telemetry metrics of a plurality of the processing cores. 	Droux discloses, in ¶0027, the concept of using load balancing algorithms. 	Waskiewicz discloses, in ¶0014; ¶0027-39, the concept of using load balancing techniques for processing cores, which involves monitoring the performance status of the processing cores (corresponding to operational data). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using load balancing techniques for processing cores, which involves monitoring the performance status of the processing cores as taught by Waskiewicz, into the system as taught by Droux, Jain and Ramamurthy, with the motivation to enhance the monitoring features of the system. 	2) Regarding claim 5, Droux, Jain, Ramamurthy and Waskiewicz teach wherein the platform telemetry metrics include processing core workloads of the plurality of the processing cores (Waskiewicz: 0030; Figs. 3-6). 	3) Regarding claim 6, Droux, Jain, Ramamurthy and Waskiewicz teach wherein the platform telemetry metrics include at least one metric selected from a group consisting of:  	processing core data, chipset data, memory element performance data (see analysis of the rejection of claim 4), data received from an encryption unit, data received from a compression unit, storage data, virtual switch (vSwitch) data, or any combination thereof. 	4) Regarding claims 9 and 19, Droux, Jain, Ramamurthy and Waskiewicz teach further comprising processing circuitry configured to: 	receive the platform operational data via the platform OOB interface (Waskiewicz: ¶0023 with regard to the dynamic allocation of virtual ports and queues related to the physical links operations being performed), and receive the network adapter hardware operational data via the network adapter OOB interface to gather collected statistics (Waskiewicz: ¶0031-39 with regard to the performance data), 	 determine processing core workloads generated by operation the at least one software system executed by the computer system (Waskiewicz: ¶0045; Fig. 3), and 	provide a reconfiguration message to instruct the at least one software system to shift operations between processing cores, responsive to the processing core workloads (Waskiewicz: ¶0056 with reference to Figs. 3 and 7a-c). 	5) Regarding claim 10, Droux, Jain, Ramamurthy and Waskiewicz teach wherein the reconfiguration message is to instruct the at least one software system to switch certain operations from a first processing core to a second processing core (Waskiewicz: ¶0056 with reference to Figs. 3 and 7a-c). 	6) Regarding claim 20, Droux, Jain, Ramamurthy and Waskiewicz teach detecting any presence of an overload state on at least one of the processing cores, based on the processing core workloads (Waskiewicz: ¶0056).
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Droux in view of  Jain, Ramamurthy and Waskiewicz, and in further view of Goetz et al. (“Goetz”, US 2013/0047165 A1, on the record).
 	1) Regarding claim 7, as per the limitation wherein the platform telemetry metrics include network interface card (NIC) telemetry data received over a NIC connection, including an indication of packets per second received at the NIC, average packet size received at the NIC, or some combination thereof.  	Droux discloses, in abstract; ¶0002; ¶0012, the concept of controlling network traffic involving data packet provided by the PNIC.  	Goetz discloses, in ¶0017, the concept of configuring a load balancing component analyzing package size to determine workload assignment for available work processing. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a load balancing component analyzing package size to determine workload assignment for available work processing as taught by Goetz, into the system as taught by Droux, Jain, Ramamurthy and Waskiewicz to enable the IRQ balancer 130 to determine workload assignment for available work processing, with the motivation to enhance the data monitoring and distribution features of the system.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Droux in view of Jain, Ramamurthy and Waskiewicz, and in further view of Das et al. (“Das”, US 9652022 B2, on the record). 	1) Regarding claim 8, as per the limitation wherein the platform telemetry metrics include platform quality of service (PQoS) metrics. 	Das discloses, in claim 1, the concept of evaluating quality of service level (corresponding to a metric). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of evaluating quality of service level as taught by Das into the system as taught by Droux, Jain, Ramamurthy and Waskiewicz, with the motivation to enhance the performance analyses features.
Allowable Subject Matter
Claim(s) 11-15 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	Consequently due to dependency of respective base claims and any intervening claims, claims 11-15 and 21-25 are currently being rejected.
Response to Arguments
Applicant's arguments filed 01/11/2011 (Pre-Brief Conference Request) are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHICO A FOXX/Examiner, Art Unit 2684